In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County, *856dated March 1, 1976, which granted the plaintiffs’ motion to set aside the jury’s verdict in defendant’s favor and to order a new trial. Order affirmed, with costs. No opinion. Mollen, P. J., Titone and Rabin, JJ., concur; Suozzi, J., dissents and votes to reverse the order, deny plaintiffs’ motion to set aside the jury verdict in favor of defendant, and to reinstate the verdict, with the following memorandum: The evidence adduced at the trial presented a sharp issue of fact on the questions of defendant’s negligence and the injured plaintiff's contributory negligence. Upon the evidence in the record, it may not be held that the preponderance of the evidence in favor of plaintiffs was so great that the verdict in favor of defendant could not have been reached upon any fair interpretation of the evidence. Accordingly, the jury’s verdict should not have been disturbed (see Portantino v Costanzo, 39 AD2d 554, 555).